Citation Nr: 1244266	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-38 173	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a rating higher than 30 percent for dementia due to head trauma.

2.  Entitlement to service connection for a scar under the left eye.

3.  Entitlement to service connection for a psychiatric disorder to include depression as secondary to dementia due to head trauma.

4.  Entitlement to a total disability rating for compensation based on individual unemployablity.

REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from November 1973 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

On the claim of service connection for a psychiatric disorder, in addition to depression, there are other psychiatric diagnoses, such as mood disorder, anxiety disorder, and dysthymic disorder.  As the scope of the Veteran's claim may also include other psychiatric disorder that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record, the Board has characterized the claim of service connection for depression to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  






REMAND

In August 2010, the Veteran's attorney identified additional VA records relevant to the Veteran's claims.   

On the claim for increase for dementia due to head trauma, in October 2011, at the hearing on appeal, the Veteran's attorney asked that the disability be considered under the criteria for a traumatic brain injury under Diagnostic Code 8045 as amended.  The amended Diagnostic Code 8045 applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  While the Veteran's current claim for increase was received in May 2009, the disability has been considered under the current criteria of Diagnostic Code 8045.  As the medical evidence suggests both cognitive impairment and emotional or behavioral impairment, related to the head trauma, further development under the duty to assist is needed. 

On the claim of service connection for a scar under the left eye, in October 2011, at the hearing on appeal, the Veteran testified that the scar below his left eye resulted from the same in-service motor vehicle accident that resulted in head trauma.  In December 2011, the Veteran submitted a photograph that appears to show a mark below the left eye.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

On the claim of service connection for a psychiatric disorder to include depression as secondary to dementia due to head trauma, as the claim is intertwined with the claim for increase for dementia, a determination on the claim is deferred until the requested development is completed.

On claim for a total disability rating for compensation based on individual unemployability, at the hearing on appeal in October 2011, the Veteran's attorney raised the claim for a total disability rating for compensation based on individual unemployability, which is deemed a part of the claim for increase. 

See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records since May 2010 from the VA facilities in Providence, in West Haven, in Salisbury, and in Columbia. 

2.  Afford the Veteran a VA examination to determine: 

a).  The current level of impairment due to the service-connected head trauma under the protocol for residuals of traumatic brain injury under 38 C.F.R. § 4.124, Diagnostic Code 8045, and,  

b).  Other than cognitive and emotional or behavioral manifestations, whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran has any psychiatric disorder to include depression that is caused by or aggravated by the traumatic brain injury.

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.



The Veteran's claims file must be made available to the examiner for review

3.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current scar under the left eye is related to an in-service motor vehicle accident in July 1974, when the Veteran hit his head in a vehicle accident.  

The Veteran's file must be made available to the VA examiner for review.

4.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

5.  After the development has been completed, adjudicate the claims, including a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a) or (b), which ever applies.  On the claim for increase for dementia due to head trauma, consider the current criteria of 38 C.F.R. § 4.124, Diagnostic Code 8045, and the provisions of 38 C.F.R. § 4.127.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


